Weaver, J.
1. Prostitution» house of : corpus delicti: evidence to establish. I. The argument on part of appellant is first directed to the question whether there is any substantial evidence of the truth of the charge made in the indictment. That it was a house of bad reputation in this respect among the people in its vicinity is abundantly shown by the testimony of many witnesses; and in so far as this testimony was *605disputed, the question so raised was for the jury. That it was resorted to for .the purpose of prostitution and lewdness is also shown by the testimony of witnesses whose credibility was also for the jury. It may be true that no witness testifies to acts of illicit carnal intercourse there, but such evidence is not indispensable to sustain a conviction. State v. Toombs, 79 Iowa 741; State v. Porter, 130 Iowa 690; Peabody v. State, 72 Miss. 104; Graeter v. State (Ind.), 4 N. E. 461-464. Ordinarily, witnesses cannot be found who will publish their own shame by giving evidence of their participation in such acts; while the very nature of such association implies so much of darkness and secrecy that the enforcement of the law cannot often be accomplished except by the production of convincing circumstantial evidence. This is usually done by showing the immoral character of the persons who live at or resort to the place, the more or less open and indecent familiarities indulged in there between the sexes, the libidinous tone of conversation, and the numerous other manifestations of the want of decent restraint which to common observation quite unmistakeably mark the home or place of sexual vice. It is unnecessary that we mar the pages of our reports by setting out in detail the various acts, habits and customs of the inhabitants and frequenters of the appellant’s building, as depicted by the State’s evidence. It is enough to say that the testimony is such that, if believed by the jury, no other conclusion than that the house was resorted to for the purposes of prostitution and lewdness could have been reached.
2' houseopTevutiorfoi inmates: milcraiductS: harmless error. II. Error is assigned and argued upon the admission of testimony given by a policeman that certain girls shown to be visitors or occupants of the house kept by appellant had, on several occasions, been arrested by the witness for disorderly conduct. The cireumstances under which the evidence was offered were substantially as follows:’ On his direct examination, the witness had stated that he *606knew the girls mentioned and that they were public prostitutes. Upon redirect examination, apparently responding to or prompted by something occurring on the cross-examination, the witness was asked whether he had arrested the girls for disorderly conduct, and was allowed to answer in the affirmative, and upon this ruling, a new trial is demanded.
The writer is of the opinion that the evidence was admissible, but the court, without committing itself to that view, is inclined to hold that, conceding the rule to be as counsel contend for, and that the evidence was not legally admissible, its admission was not prejudicial error. The appellant alone was on trial, and the question or answer could at most have only an indirect bearing upon her guilt or innocence. The witness was being interrogated, as we have already said, concerning the character of certain girls who had been named as frequenters of defendant’s place, and he, as well as others, had testified unqualifiedly that they were prostitutes. No witness testified that they were not prostitutes or that they were girls of good reputation or character, and the officer’s further statement that he had arrested them at different times could add nothing to the damaging effect of the admissible testimony that he had already given.
Other errors are assigned, but the two questions which we have considered are the only ones argued. The case as a whole so clearly justifies the defendant’s conviction that a new trial should not be granted merely because of a ruling upon evidence from which it is reasonably certain that no prejudice to defendant could have resulted. The defendant had a fair trial without substantial error, and we cannot properly interfere with the verdict.
The judgment below is — Affirmed.
Evans, C. J., Deemer and Preston, JJ., concur.